Name: 96/8/ECSC: Commission Decision of 21 November 1995 on the conclusion of agreements between the European Coal and Steel Community and the Russian Federation on trade in certain steel products
 Type: Decision
 Subject Matter: tariff policy;  iron, steel and other metal industries;  trade policy;  Europe;  European construction
 Date Published: 1996-01-08

 Avis juridique important|31996D000896/8/ECSC: Commission Decision of 21 November 1995 on the conclusion of agreements between the European Coal and Steel Community and the Russian Federation on trade in certain steel products Official Journal L 005 , 08/01/1996 P. 0024 - 0024COMMISSION DECISION of 21 November 1995 on the conclusion of agreements between the European Coal and Steel Community and the Russian Federation on trade in certain steel products (96/8/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Whereas, following the Council Decision of 13 June 1994, the Commission opened negotiations with the Russian Federation, culminating in an Agreement concerning trade in certain steel products covered by the European Coal and Steel Treaty;Whereas the Agreement establishes quantitative limits for the entry into free circulation in the Community of certain steel products for 1995 and 1996;Having consulted the Consultative Committee and with the unanimous assent of the Council,HAS DECIDED AS FOLLOWS:Article 11. The Agreement with the Russian Federation concerning trade in certain steel products is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement is annexed to this Decision (1).Article 2The President of the Commission will, on behalf of the European Coal and Steel Community, give the notification provided for in Article 10 (1) of the Agreement.Done at Brussels, 21 November 1995.For the CommissionThe PresidentJacques SANTER(1) See page 25 of this Official Journal.